           Case 2:18-cv-04832-ETH Document 34 Filed 06/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON MARANT,                            :     CIVIL ACTION
                                          :
      v.                                  :
                                          :
ANDREW SAUL, Commissioner of              :     NO. 18-4832
Social Security

                                       ORDER

      AND NOW, this 19th day of June 2020, upon consideration of Plaintiff’s motion

for attorney’s fees (Doc. 24), Commissioner’s response (Doc. 25), Plaintiff’s reply (Doc.

26), and Commissioner’s surreply (Doc. 32) and for the reasons explained in the

accompanying Memorandum, IT IS HEREBY ORDERED that Plaintiff’s motion for

attorney’s fees is DENIED.


                                         BY THE COURT:

                                         /s/ ELIZABETH T. HEY

                                         ELIZABETH T. HEY, U.S.M.J.
